DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Applicants Response to Final Office Action
Applicants response dated 22 April 2022 to the Final Office Action dated 24 January 2022 is acknowledged.  
Amended claims and an amendment to the specification, dated 22 April 2022, have been entered into the record.
Priority
This application was filed in the US on 05 June 2020 (US 20200377461) and is a ‘371 national phase entry of international application PCT/CN2018/124953, filed on 28 December 2018 (WO 2019129213) which claims priority to Chinese application CN201711469017.1, filed on 29 December 2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Applicant has now filed an English translation of the CN201711469017.1 application, together with a statement that the translation of the certified copy is accurate, in order to “perfect” the foreign priority claim.
The present claims find sufficient descriptive support in the CN201711469017.1 application.
Examiner’s Response
The objections and rejections set forth in the final office action are overcome in view of the present amendments for the reasons stated in the response.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with Harris A. Pitlick on 28 April 2022.  This amendment places the application in condition for allowance by amending the withdrawn claims to permit rejoinder.
The application has been amended as follows: 
IN THE CLAIMS:
In Claims 41 and 45, after the phrase “A method of inhibiting SSAO / VAP-1, or”, DELETE the term “preventing,” as shown below:

41. (Currently Amended) A method of inhibiting SSAO / VAP-1, or 

45. (Currently Amended) A method of inhibiting SSAO / VAP-1, or 
Election/Restrictions
Claim 27 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 41-48, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03 June 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel semicarbazide sensitive amine oxidase (SSAO) / vascular adhesion protein-1 (VAP-1) inhibitor compounds according to the Markush genus of formula (I) set forth in independent claim 27, or the species according to independent claim 38.  The species listed in claim 38 either share substantial structural features with, or fall into the scope of, independent claim 27.  
The compounds according to either of independent claims 27 and 38 require a combination of structure features which is not disclosed, reasonably taught or otherwise provided for by the prior art of record.  The closest prior art is represented by the cited ZHU (WO2018196677 / US20200087248) and WU (WO2019101086 / US20210070750) references.  The disclosures qualify as prior art under 102(a)(2) as to the subject matter supported by the earlier-filed priority applications associated with each of the published applications.
Each reference teaches a broad genus which overlaps in part with the present claims and discloses a group of exemplary species thereof.  None of the disclosed species fall into the scope of the examined claims as they have now been amended.  As to the generic teachings: see US20200087248, formula IV at page 5 and the variable group definitions at paragraphs 62-65; see US20210070750, formula II at pages 4 and the variable group definitions at paragraphs 42-50.  In order to arrive at a compound according to the present claims, a skilled artisan would need to pick and choose the correct values from among the large number of variable groups taught in either or both disclosures.  Neither of the references provides any particular reasons to make such selections.  For example, the provided examples in each disclosure include many compounds which differ substantially from the claimed compounds and only a small subset with structural features in common.  The provided examples and/or the screening / biological data in the references, alone or in combination, do not provide any reasons that would lead one of ordinary skill to make a compound as presently claimed.
The methods of use set forth in claims 41-48 reasonably correlate with the demonstrated SSAO/VAP-1 inhibitory activity of the claimed compounds (see pages 135-142 of the specification).  Inhibition of SSAO/VAP-1 is described in the state of the art as correlating with a number of disease states, see for example the references Horvath (Sci. Rep. 2017, 7, 39863), Schilter (Respiratory Research 2015, 16, 42), Sole (Biol Cell 2011, 103, 543-557) and Ucar (Turk J Biochem 2004, 29, 247-254).  The claimed methods of use can therefore be carried out without the need for an excessive or burdensome amount of experimentation in view of the specification and the state of the art.
The claims are allowable for at least these reasons.

Conclusion
	Claims 27-48 (renumbered claims 1-22) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625